                           Case 3:20-cv-03813-CRB Document 50-1 Filed 01/04/21 Page 1 of 1




                       1

                       2                              UNITED STATES DISTRICT COURT

                       3                           NORTHERN DISTRICT OF CALIFORNIA

                       4    HURRICANE ELECTRIC LLC,
                                                                             Case No.: 3:20-CV-3813-CRB
                       5                           Plaintiffs,

                       6           v.                                          ATTESTATION

                       7    DALLAS BUYERS CLUB, LLC, et al.

                       8                           Defendants.

                       9
                   10                                                  ATTESTATION
                   11             Pursuant to LR 5-1(i)(3), I attest that concurrence in the filing of this document has been
                   12      obtained from each of the other signatories who are listed on the signature. I have filed a scanned
                   13      image of the signature page, signed by the parties, of the document being electronically filed, in
                   14      lieu of maintaining the paper record for subsequent production if required.
                   15             DATED Kailua-Kona, Hawaii, January 4, 2021.
                   16
                                                                         Respectfully submitted,
                   17
                                                                         CULPEPPER IP, LLLC
                   18

                   19                                                    /s/ Kerry S. Culpepper
                                                                         Kerry S. Culpepper
                   20                                                    Attorney for Defendants
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                           1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
